DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






2.	The Preliminary Amendment filed on December 12, 2020, has been entered. 





3.	 Applicant’s election on August 5, 2021, of Group I without traverse (claims 4-12 and 19-21), is acknowledged. 




Claim Disposition

4.	Claims 1-3 have been cancelled. Claims 19-23 have been added. Claims 4-23 are pending. Claims 4-12 and 19-21 are under examination. Claims 13-18 and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. 




Information Disclosure Statement

5.	The Information Disclosure Statement filed on December 12, 2020, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.




Abstract

6.	The Abstract is objected to for the following informalities:

“Provided is construction of Mucor circinelloides [[Mucor circinelloides]] cell factory for producing stearidonic acid [[SDA]] (SDA) and fermentation technology [[thereof]]. [[Delta 15 Des]] delta 15 desaturase gene is obtained by cloning from Mortierella alpina [[Mortierella alpine]], the gene is ligated to an integrative plasmid pMAT1552, and transformed into a Mucor circinelloides [[Mucor circinelloides]] defective strain Mu402, and [[Delta 15 Des]] delta 15 desaturase gene is integrated on Mucor circinelloides [[Mucor circinelloides]] genome through homologous recombination, to obtain the recombinant strain Mc- Delta15, finally, the expression of the [[Delta 15 Des]] delta 15 desaturase gene in Mucor circinelloides [[Mucor circinelloides is realized]]. The recombinant new strain [[was preserved in China General Microbiological Culture Collection Center on June 20, 2018, and the address is NO.1 West Beichen Road, Chaoyang District, Beijing. The center gave the biological material the preservation]] is accession number CGMCC No.15888, and the [[suggested]] classification name is Mucor circinelloides-D15D [[Mucor circinelloides-D15D]]”.
Appropriate correction is required.






Specification Objection

7.	The specification is objected to for the following informalities:
The specification is also objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01. See page 8, for example.  It is suggested that http:// is deleted.
The specification is objected to because the sequence notation is improper, see “SEQ ID No:1” on page 7 which should be “SEQ ID NO:1”.
The specification is objected to because it refers to claim numbers see page 4 with the following reference “claims 4-11”.
Correction is required.





Claim Objection

8.	Claims 4-12 and 19-21 are objected to for the following informalities:
	For clarity it is suggested that claim 4 is amended to delete, “capable of directing” and instead recited, “that directs”, a more positive recitation of the activity. See also claim 12, with similar language.

For clarity and precision of claim language it is suggested that claim 5 is amended to recite, “obtained” in lieu of “derived”. See also claims 8-11 and 20-21.
For clarity it is suggested that claims 6 and 19 should be amended to delete “represented by” and instead recite “set forth in”.
For clarity and consistency claim 10 should be amended to italicize the organism name.
For clarity and precision of claim language it is suggested that claim 12 is amended to read, “A method for preparing a [[the]] recombinant cell for producing stearidonic acid [[according to claim 4, wherein]], the method comprising :[[ comprises]]
Introducing into the [[a]] cell a polynucleotide encoding delta 15 desaturase, wherein the polynucleotide encoding the delta desaturase is operably ligated to a promoter [[capable of directing]] that directs the polynucleotide to be expressed in the [[a]] cell.
For clarity it is suggested that claim 19 is amended to recite, “at least 50% sequence identity….”.
	Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the
invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the
manner and process of making and using it, in such full, clear, concise, and exact terms as to
enable any person skilled in the art to which it pertains, or with which it is most nearly
connected, to make and use the same, and shall set forth the best mode contemplated by the
inventor of carrying out his invention.

9.	Claims 4-12 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “a recombinant cell for producing stearidonic acid wherein the recombinant cell comprises a polynucleotide encoding delta 15 desaturase and the polynucleotide is ligated to a promoter capable of directing the polynucleotide to be expressed in the cell”. The invention as claimed is devoid of a structure-function correlation. No structure is provided for the polynucleotide that Mortierella alpine, however, the claimed invention remains directed to a broad variable genus of cells.  Claim 10 limits the cell to Mucor circinelloides which informs an ordinary skilled worker that claim 4 is overly broad and not commensurate in scope with the instant specification.  
In addition, it is noted that claim 6 recites a structure for the polynucleotide and also indicates that the coding sequence can be at least 50% identical to SEQ ID NO:1 which confirms that the claimed invention is directed to a large variable genus. Furthermore, claim 6 is directed to a polynucleotide that encodes a biologically active fragment which is even broader and less descriptive.
  As no structure-function correlation is made, the claimed invention is directed to a large genus. The claimed invention is overly broad and encompasses a large variable genus of cells and genes encoding proteins. The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and 
Accordingly, in the absence of sufficient recitation of distinguishing identifying
characteristics, the specification does not provide adequate written description of
the claimed genus. Therefore, for all these reasons the specification lacks adequate
written description, and one of skill in the art cannot reasonably conclude that the
applicant had possession of the claimed invention at the time the instant application was
filed.


10.	Claims 4-12 and 19-21 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention. 
The specification does not contain the required information for a deposit. The specification at paragraph [0036], and the abstract disclose the following: “The recombinant new strain was preserved in China General Microbiological Culture Collection Center on Jun. 20, 2018, and the address is NO. 1 West Beichen Road, Chaoyang District, Beijing. The Center gave the biological material the preservation number CGMCC No. 15888, and the suggested classification name is Mucor circinelloides-D15D”. In addition, the file wrapper has a deposit certificate. Thus use of the claimed invention requires deposited material, but deposit of material does not ensure that it will readily be available during the duration of the patent. Applicant's 
(A) During the pendency of this application, access to the invention will be afforded tothe Commissioner upon request; 
(B) All restrictions upon availability to the public will be irrevocably removed upongranting of the patent; 
(C) The deposits will be maintained in a public depository for a period of 30 years or 5years after the last request or for the effective life of the patent, whichever is longer;(D) The deposits were viable at the time of deposit; 
 
This requirement is necessary when a deposit is made under the provisions of theBudapest Treaty as the Treaty leaves these specific matters to the discretion of each member State. Amendment of the specification to disclose the date of the deposit and the complete name and address of the depository is required. For further information concerning deposit practice, applicants attention is directed to In re Lundark 773 F 2d 1216 227 USPQ CCAFC and 37 CFR 1.801-1.809. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



11. 	Claims  6 , 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite for the recitation of "preferably” at a percentage", as the phrase preferably renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP 2173.05(d).
substantially produces no stearidonic acid…”.
Claim 19 is indefinite because it depends from claim 5 which recites,  “ not derived from Mortierella alpine” and the specification discloses that the structure was derived from said organism, see the following disclosure:
[0009] In one or more embodiments, the preparation method of the recombinant strain Mc-.DELTA.15 in the present disclosure includes: with Mortierella alpina total cDNA being taken as a template, designing primers to perform PCR to obtain encoding .DELTA.15 Des, whose nucleotide sequence is represented by SEQ ID NO: 1, ligating the gene to an integrative plasmid pMAT1552, then electrically transforming the recombinant plasmid into a protoplast of a Mucor circinelloides defective strain Mu402, and selecting a positive clone for fermentation culture. [0033] The technical solution of the present disclosure is as follows: extracting mRNA of the Mortierella alpine strain to perform reverse transcription to obtain cDNA, designing specific primers to perform PCR to amplify .DELTA.15 Des (the nucleotide sequence of which is represented by SEQ ID NO: 1), ligating the gene to an integrated plasmid pMAT1552, then electrically transforming the recombinant plasmid into a protoplast of a Mucor circinelloides defective strain Mu402, and selecting a positive clone to perform fermentation culture, wherein the fermentation conditions are as follows: using Kendrick or improved Kendrick culture medium, 28.degree. C., 700 rpm, an air inflow of 1 v/v min.sup.-1, and pH 6.0. During the fermentation process, samples are collected according to the rule of lipid accumulation, to determine the lipid content and composition”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 4-12 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rong et al. (Appl. Micro. & Biotech. (2018)).
	Rong et al. teach FADS15 (delta 15 desaturase) and the production of stearidonic acid. Rong et al. teach organisms such Mucor rouxii, Mortierella alpine, Pythium aphanidermatum, Micromonas pusilla, Spirulina platensis. Claim 4 does not recite a specific organism and although claim 5 recites “not derived from Mortierella alpine, Rong et al. also teach Mucor which is anticipated based on claim 10, which is fungal. Rong et al. teach a polynucleotide that encodes a delta 15 desaturase used to produce stearidonic acid.  Rong et al. teach a structure that meets the recited “biologically active fragments” or “at least 50% identity” (see pages 9679-9689). Therefore, the limitations of the claim is met by the reference.





Conclusion


13.	 No claims are presently allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/           Primary Examiner, Art Unit 1652